Citation Nr: 0817758	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for a low back disorder.  The veteran 
disagreed and timely appealed.

In February 2008, the veteran, his spouse, and his 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

The veteran's claim for individual unemployability (TDIU) was 
denied in a July 2006 rating decision.  The veteran did not 
submit a notice of disagreement (NOD) as to that decision and 
in October 2007 submitted a new claim for TDIU.  The record 
does not include a rating decision as to that claim.  Thus, 
the issue is not in appellate status and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.  
In an October 2007 rating decision, the RO continued the 50 
percent disability rating.  The record does not indicate the 
veteran disagreed with that rating decision.  Thus, this 
issue too is not in appellate status and will be addressed no 
further herein.  See Archbold supra.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In order to establish a service connection claim, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In addition, under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, the evidence includes a December 2005 MRI 
report which indicates the veteran's low back has "right 
paracentral disc osteophyte complex [with] no significant 
foraminal narrowing."  The diagnosis of the examiner was 
"left L4-5 hnp [herniated nucleus pulposus] v nerve sheath 
tumor v meningioma with resultant sciatica."  The Board 
observes that while the diagnosis is not a definitive 
description of the veteran's condition, it is competent 
evidence of a recurrent symptom of disability.  

With regard to McLendon element (2), the record includes a 
March 18, 1970, service medical record discharge physical 
assessment indicating the veteran complained of recurrent 
back pain.  In addition, the veteran testified at the hearing 
that a September 1968 incident during service involving the 
loading of sandbags onto a truck caused a back injury in 
addition to a well documented hernia condition.  The Board 
observes that the RO has conceded the veteran's combat status 
for purposes of the PTSD claim.  That status has significance 
in this case.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).  The veteran's testimony that he was loading 
sandbags is supported by the evidence in his personnel file 
indicating he was an E-4 assigned to the security detail of 
the aviation squadron's base at Long Bin, Vietnam, at a point 
in time soon after the Tet offensive when issues of security 
would have been heightened.  However, in Kessel v. West, 13 
Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 
1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

The veteran's testimony of his in-service incurrence was 
corroborated by his wife's statements of record and her 
testimony at the February 2008 hearing in that she stated 
that she knew the veteran before he went to Vietnam and that 
he complained of back pain from the time he returned.  She 
also testified that the veteran sought medical care from 
private medical practitioners within one year of discharge.  
Thus, there is independent evidence that the veteran injured 
his back during service as well as evidence of continuity of 
symptomatology of the back disorder.   McLendon element (3) 
appears to be satisfied.

As the MRI diagnosis presents three possible explanations of 
the medical evidence, the Board is unable, without resorting 
to speculation, to determine what precisely is wrong with the 
veteran's back.  A medical examination is required to clearly 
diagnose the veteran's low back condition and, if possible, 
rule out some of the conditions listed in the December 2005 
MRI diagnosis.  Moreover, the nexus issue, Hickson element 
(3), in its present state, raises questions that must be 
addressed by an appropriately qualified physician. See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

For those reasons, the Board remands the case for further 
development to determine the precise nature and extent of the 
veteran's current low back disorder and whether the veteran's 
current low back disorder was incurred or aggravated during 
active duty.

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for an appropriate 
medical practitioner to review the 
veteran's claims folder, specifically 
including this Remand. The examiner 
should, to the extent practicable, provide 
a diagnosis of the veteran's low back 
disorder.  In addition, the examiner 
should express an opinion whether it is as 
likely as not that the veteran's current 
low back disorder was incurred or 
aggravated during active duty. If the 
reviewing examiner deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken. The reviewing examiner's 
opinion and report of any examination 
should be associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claim for entitlement to service 
connection for a low back disorder. If the 
claim is denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



